Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cynthia DeRenzo on 3/10/2021.

Amend the claims, as follows:

1.	(Currently Amended) A method for treating a human patient having a B-cell cancer comprising administering to said patient in need thereof (i) an immunoconjugate that binds to CD37 comprising a DM1 maytansinoid, an SMCC linker, and an antibody that binds to CD37 comprising the heavy chain sequence set forth in SEQ ID NO:18 and the light chain sequence set forth in SEQ ID NO: 21; and (ii) rituximab and wherein the rituximab is administered at a dose of about 375 mg/m2 on week 1, day 1 of a three week schedule. 
2-19.	(Canceled)  
rituximab in vitro. 
21-25.	(Canceled) 
26.	(Currently Amended) The method of claim 1, wherein the immunoconjugate that binds to CD37 and the rituximab 
27-30.	(Canceled) 
31.	(Previously Presented) The method of claim 1, wherein the cancer is leukemia or lymphoma. 
32.	(Previously Presented) The method of claim 1, wherein the cancer is selected from the group consisting of NHL, precursor B-cell lymphoblastic leukemia/lymphoma, B-cell chronic lymphocytic leukemia (CLL)/small lymphocytic lymphoma (SLL), B-cell prolymphocytic leukemia, lymphoplasmacytic lymphoma, mantle cell lymphoma (MCL), follicular lymphoma (FL),  cutaneous follicle center lymphoma, marginal zone B-cell lymphoma, hairy cell leukemia, diffuse large B-cell lymphoma (DLBCL), Burkitt's lymphoma, plasmacytoma, plasma cell myeloma, post-transplant lymphoproliferative disorder, Waldenstrom's macroglobulinemia, acute lymphoblastic leukemia (ALL), and anaplastic large-cell lymphoma (ALCL).
33-42.	(Canceled)  
43.	(Previously Presented) The method of claim 1, wherein the cancer overexpresses MYC and/or  BCL2.
44-72.	(Canceled)  
73.	(Currently Amended) The method of claim 1, wherein the immunoconjugate that binds to CD37 and the rituximab 

75-85.	(Canceled) 
86.	(Previously Presented) The method of claim 1, further comprising administering a growth factor to the patient. 
87-109.	(Canceled) 
	110.	(Previously Presented) The method of claim 1, wherein the human patient has relapsed diffuse large B-cell lymphoma (DLBCL). 


The claims have been amended to require that the immunoconjugate that binds to CD37 is administered at a dose of 0.7 mg/kg once every three weeks and rituximab is administered at a dose of about 375 mg/m2 on week 1, day 1 of a three week schedule.  Other amendments address formal matters.
None of the applied references, either taken singly or in combination, teach the required combination and regimen, much less teach a reason to modify their disclosures in a manner providing the required combination and regimen, within the meaning of section 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642